DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.
 
Summary
Applicant’s arguments and claim amendments received on June 17, 2021 have been entered into the file. Currently, claims 13-20 are withdrawn; claims 1, 2, 5, 8, and 11 are amended; resulting in claims 1-12 pending for examination.


Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 1 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention is overcome by Applicant’s amendment to claim 1 in the response filed June 17, 2021.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 7-10, filed June 17, 2021, with respect to claims 1 and 8 have been fully considered and are persuasive. The previous rejections of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 6,078,237) in view of Jin (US 2014/0132376) and Arnold et al. (US 2017/0330657) have been withdrawn.  Please refer to the Reasons for Allowance section for further explanation.

Election/Restrictions
Claims 1, 3-10 and12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-14 and 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Groups I and II as set forth in In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Isheeta Patel on August 9, 2021.

The application has been amended as follows:
Regarding claim 1, please replace “different from” with “perpendicular to
Regarding claim 8, please replace “different from” with “perpendicular to” in line 13 of the claim. Please also delete the phrase “of at least 50 nm” in line 7 of the claim.
Regarding claim 13, please replace “different from” with “perpendicular to” in line 16 of the claim. Please also replace the phrase “hard and soft phases” with “hard and soft phase grains” and add the phrase “of the magnetically soft phase grains” after “50% wt.” in lines 9-10 of the claim. The final wording of lines 9-10 of the claim should read:
“mixing the magnetically hard and soft phase grains at a ratio of up to 50% wt. of the magnetically soft phase grains to form a mixture;”
Please cancel claims 2, 11, and 15.

REASONS FOR ALLOWANCE
Claims 1, 3-10, 12-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious the claimed invention of the instant application.
Independent claim 1 is directed to a composite permanent magnet comprising a matrix of magnetically hard phase grains having an average grain size (i.e. a minimum dimension of the particle, as defined in [0022] of the instant specification) of 10 nm to 50 µm, wherein magnetically soft phase grains having an average grain width of at least 50 nm defined along an x-axis of the grain and an average grain height of 20 to 500 nm are embedded within the matrix. The soft phase grains have a mixture of two or more shapes, wherein each magnetically soft phase grain has an elongated shape selected 
Independent claim 8 is directed to a composite permanent magnet comprising a matrix of magnetically hard phase grains having an average grain size of 10 nm to 50 µm, wherein magnetically soft phase grains having an average grain width defined along an x-axis of the grain and an average grain height of 20 to 500 nm are embedded within the matrix. The soft phase grains have a mixture of two or more shapes, wherein each magnetically soft phase grain has an elongated shape selected from ovals, ellipses, rectangles, flakes, or combinations thereof, and an aspect ratio of at least 10:1. The magnetically hard phase grains have an aligned crystallographic texture defined along a c-axis of the matrix, and the x-axis of the soft phase grains defines an alignment direction perpendicular to the aligned crystallographic texture of the matrix. The magnetically soft phase grains are a magnetically soft material or a semi-hard magnetic material.
Independent claim 13 is directed to a method of forming a composite permanent magnet comprising: mixing magnetically hard phase grains and magnetically soft phase grains at a ratio of up to 50 wt. % of the soft phase grains to form a mixture, hot-compacting the mixture to form a compact, and hot-deforming the compact to form a composite permanent magnet with elongated magnetically soft phase grains embedded in a magnetically hard phase matrix. The magnetically hard phase grains have an average grain size of 10 nm to 50 µm, and the magnetically soft phase grains have an average grain width of at least 50 nm defined along an x-axis of the grain and an average grain height of 20 to 500 nm. The soft phase grains have a mixture of two or more shapes, wherein each magnetically soft phase grain has an elongated shape selected from ovals, ellipses, rectangles, flakes, or combinations thereof, and an aspect ratio of at least 2:1. The magnetically hard phase grains have an aligned crystallographic texture defined along a c-axis of the matrix, and the x-axis of the soft phase grains defines an alignment direction perpendicular to the aligned crystallographic texture of the matrix.

The closest prior art to the invention of independent claims 1, 8, and 13 is that of the primary reference to Nomura et al. (US 6,078,237).
Nomura et al. teaches a rare earth-based permanent magnet material (composite permanent magnet) comprising a matrix of magnetically hard phase grains in the form of crystalline particles having a particle diameter of at least 1 µm (Abstract; col 3, Ln 17-27), and further comprising magnetically soft phase grains embedded within the matrix (fine crystals of iron precipitated within the NdFeB particles; Abstract; col 3, Ln 17-27), each grain having an average grain width and average grain height of 200 nm or less (having a dimension not exceeding 200 nm; col 3, Ln 25-28) and having an elongated shape (in a rod-shaped form or in the form of a platelet; col 3, Ln 17-28). Nomura et al. further teaches the magnetically soft phase grains having such an elongated shape in 
Nomura et al. fails to teach the combination of features required by independent claims 1, 8, and 13. Specifically, Nomura et al. does not teach an aspect ratio of the soft phase grains, the soft phase grains having a mixture of two or more shapes, or the newly added limitation regarding the relative alignment of the x-axis of the soft phase grains and the c-axis of the hard phase matrix.

The secondary reference to Jin (US 2014/0132376), cited in the previous office action, was relied on to teach the aspect ratio of the soft phase grains. Jin teaches a magnetic material comprising a soft magnetic material and a hard magnetic material, wherein the interface area for exchange coupling between the hard and soft magnetic phases is increased by compression of the magnetic material ([0043]-[0044], [0048], [0108]). Jin further teaches the aspect ratio of elongated grains being at least 3:1 in order to provide an anisotropic grain structure to the exchange-coupled magnet, thus resulting in a permanent magnet having enhanced saturation magnetization ([0044], [0108]).
Although Jin discloses in a different embodiment that a magnetic material (106) comprising a hard magnetic core having a diameter of 30-100 nm and a soft magnetic shell having a thickness of 10-50 nm can have a crystallographic alignment along the c-axis of the hard magnetic particles, and further teaches that the reverse arrangement of a soft magnetic core and hard magnetic shell is also envisioned (Fig. 1F, [0057], [0078]), the reference does not reasonably teach or suggest a configuration wherein 

The tertiary reference to Arnold et al. (US 2017/0330657), cited in the previous office action, was relied on to teach the soft phase grains having a mixture of two or more shapes. Arnold et al. teaches a composite permanent magnet (130; nanocomposite magnetic material) comprising a matrix of magnetically hard phase grains (125; matrix phase, [0047]) and magnetically soft phase grains embedded within the matrix (105; inclusion phase, [0043], Figs. 1C, 2C-2D). Arnold et al. further teaches the soft grains having a variety of different shapes, including nanoflakes, nanodiscs, and nanorods, and further teaches that a heterogeneous mixture of shapes and sizes can be used to increase the fill fraction or packing density of the soft grains in order to enhance exchange coupling effects ([0062], [0065]-[0068], claim 12).
Although Arnold et al. suggests aligning the soft phase grains in order to enable the formation of anisotropic composites and to improve exchange coupling between hard and soft phases ([0041], [0066], [0073], Fig. 2D), the reference does not reasonably teach or suggest a relative alignment between a c-axis of the hard phase matrix and the x-axis of the soft phase grains. Therefore, the teachings of Arnold et al., 

Li et al. (“Micromagnetic simulation on magnetic properties of Nd2Fe14B/α-Fe nanocomposites with Fe nanowires as the soft phase”), previously cited, teaches a nanocomposite comprising α-Fe nanowires distributed in a hard phase matrix, wherein the soft magnetic nanowires are oriented perpendicular to the easy axis of the hard phase (θ = 90°) in order to enhance the coercivity of the nanocomposite (Abstract; p. 3, col 2-p. 4). However, as noted by the Applicant on page 7 of the remarks field June 17, 2021, Li et al. also teaches that the diameter of the nanowires is set to 9 nm in order to achieve this improvement in coercivity, as nanocomposites having nanowire diameters above the exchange length of the soft phase, 10 nm, are shown to have incomplete exchange coupling, resulting in demagnetization of phases (Fig. 7; p. 4, col 2-p. 5). Therefore, Applicant’s arguments directed to the non-obviousness of the combination of the specific dimensions, shapes, and orientations of the soft and hard phase grains in view of Li et al. are persuasive, as one of ordinary skill in the art would not have had a reasonable expectation of success of arriving at the claimed invention of amended claims 1, 8, or 13 by the teachings of Li et al., either alone or in combination with Nomura et al., Jin, and Arnold et al.

Rong et al. (“Fabrication of bulk nanocomposite magnets via severe plastic deformation and warm compaction”), newly cited, teaches a hard/soft nanocomposite 

As such, there is no prior art, either alone or in combination, which renders obvious a composite permanent magnet comprising elongated soft phase grains having a mixture of two or more shapes embedded in a matrix of hard phase grains, wherein the magnetically hard and soft grains satisfy all of the specific dimensions and alignment limitations as required by claims 1, 8, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785